United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.R., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Howard L. Graham, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-841
Issued: September 8, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 4, 2008 appellant filed a timely appeal from a November 2, 2007 merit
decision of the Office of Workers’ Compensation Programs denying his emotional condition
claim. Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
FACTUAL HISTORY
On April 20, 2007 appellant, then a 47-year-old voucher examiner, filed an occupational
disease claim alleging that he developed stress and anxiety due to factors of his federal
employment. He indicated that his light-duty position with the travel office was stressful as he
did not have sufficient training to carry out his daily duties. Appellant became aware of his

condition on December 7, 2003 and realized it was caused or aggravated by his work on
July 24, 2004. He was terminated for cause on May 3, 2004.
In support of his claim, appellant submitted a page from a position description from
Forge Die Company; a photocopy of his attorney’s business card; Standard Forms SF-50’s from
2003 and 2004; application for federal employment; and employee position history. In a
March 12 and April 21, 2007 medical statement Dr. J. Daniel Wanwig, a psychiatrist, diagnosed
acute paranoid psychosis which he attributed to appellant’s employment.
In a May 8, 2007 e-mail, Louis Fattrusso of the employing establishment advised that
appellant was medically placed in the position of voucher examiner in May 2002 and was
competitively promoted in May 2003. He stated that appellant was trained and competent in his
work at both levels. However, appellant was administratively removed on May 3, 2004 for
misuse of a government credit card, failure to timely pay off debt on a government credit card
and failure to report to work and/or contact his supervisor.
By letter dated June 4, 2007, the Office advised appellant that the evidence submitted was
insufficient to establish his claim. It requested additional factual and medical evidence.
In statements dated August 3, 2006 to June 21, 2007, as well as in a June 21, 2007
statement from his attorney, appellant described his emotional condition and employment. He
advised that he was working off station in Florida from April to December 2003. When
appellant returned to the employing establishment, a new computer program had been
implemented to perform 80 percent of the travel coordinator position. He was required to work
at the new program without formal training and was constantly interrupting his coworkers and
became an annoyance to them. Appellant requested formal training but his supervisor advised
that there would not be any. He became behind in his workload because he did not understand
and could not learn the new system on his own, although he tried his best. Appellant indicated
that this situation caused him extreme anxiety and, with the pressure from employees who
needed help with their travel vouchers, was constantly in a stressful work environment. He
advised that he had trouble sleeping because he worried about his job. Appellant noted asking
for counseling because he was having problems due to not keeping up with his assignments. The
employing establishment did not offer him any help, give him sick leave or provide him with a
leave of absence. He stated that there had been minimal computer work prior to the
implementation of the new computer program. Appellant experienced pain in his wrists and
numbness in his hands due to the amount of typing involved which made it harder for him to
concentrate on his job.1
Appellant stated that his termination increased his stress and anxiety levels. He disagreed
with his termination, for misuse of a government credit card, noting that he had mistakenly used
the government card to make a cash withdrawal on March 10, 2004. As soon as appellant
realized his mistake, he contacted his supervisor and paid the total balance on March 19, 2004.
He became aware that a late fee had been charged to his government card from a previous
transaction on March 19, 2004. Appellant contended that the employing establishment had
singled him out as he knew of others who abused their government cards for personal needs but
1

Appellant advised that he had an accepted carpal tunnel condition under claim number 03-58038.

2

were not terminated. He also disagreed with the employing establishment’s allegation that he
failed to report to work and contact a supervisor. Appellant stated that Shelia Williams, his
supervisor, knew about his medical problems as his wife had called several times in January and
February to explain his absences and why he was unable to return to work. He also alleged that
his physical limitations due to carpal tunnel syndrome played a significant role in his inability to
perform the new travel program. He alleged that the new travel program was outside his
restrictions and the employing establishment used his physical limitations as a reason for the
termination. Appellant’s attorney argued that learning a new computer system and not being
able to handle the daily work load were factors of employment contributing to appellant’s
condition.
Appellant submitted a report of physical limitations notifications of personnel actions and
materials relating to his May 3, 2004 removal, including a March 25, 2007 notice of proposed
adverse action and an April 27, 2007 letter of removal notification. The reasons provided for
appellant’s removal were: misuse of government travel cared; failure to timely pay debt on
government credit card; and failure to report to work and/or contact supervisor. Also submitted
were medical reports from Dr. Wanwig, Dr. Taehee Kim, a Board-certified internist, and
Dr. William S. Kelly, a Board-certified psychiatrist.
In a June 29, 2007 statement, Ms. Williams advised that, although she had received
doctor’s notes indicating that appellant had a medical condition, she was appraised that he could
return to work. However, appellant did not show up as scheduled and there was little
communication to explain his absence. Ms. William advised that the amount of physical
keyboarding remained the same as before the new financial application was installed. She noted
that any alleged credit card abuse by appellant’s coworkers was unsubstantiated. In an August 5,
2007 statement, Ms. Williams stated that all voucher examiners, including appellant, were sent to
a four-day training program on the Joint Travel Regulations. With regard to the new travel
program implemented October 3, 2003, she indicated that the only change was a behind the
scenes financial interface, which was invisible to the user. Ms. Williams advised that travel
personnel were required to login at a new website and establish a new password, but the
function, rules and logic had not changed from the previous application. People having
questions or difficulty with logging in were helped by the lead on the conversion, as on-the-job
training. She stated that there was no need for formal training on this converted application and
no one received such.
In an August 3, 2007 statement, Mr. Fattrusso indicated that appellant had received
training from USDA. He indicated that all other training was informal and hands on as the
function had not changed.
In a September 11, 2007 statement, William F. Saurer of the employing establishment
stated that appellant was provided the same training as the rest of the travel office, which was
basically on-the-job training. He advised that the system had never changed from what it was
before appellant left and the only difference was the cost program running in the background.
Mr. Saurer stated that everyone was told to go to the training portion of the program and play
around with it to ensure that it worked appropriately.

3

By decision dated November 2, 2007, the Office denied appellant’s emotional condition
claim on the grounds that he did not establish any compensable employment factors.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or illness
has some connection with employment but nevertheless does not come within the concept or
coverage of workers compensation. Where the medical evidence establishes that the disability
results from an employee’s emotional reaction to her regular or specially assigned employment
duties or to a requirement imposed by the employing establishment, the disability comes within
coverage of the Federal Employees’ Compensation Act. The same result is reached when the
emotional disability resulted from the employee’s emotional reaction to the nature of her work or
her fear and anxiety regarding her ability to carry out her work duties.2 By contrast, there are
disabilities having some kind of causal connection with the employment that are not covered
under workers’ compensation law because they are not found to have arisen out of employment,
such as when disability results from an employee’s fear of reduction-in-force or frustration from
not being permitted to work in a particular environment or hold a particular position.3
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under the Act.4 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its
administrative or personnel responsibilities, such action will be considered a compensable
employment factor.5
For harassment or discrimination to give rise to a compensable disability under the Act,
there must be evidence introduced which establishes that the acts alleged or implicated by the
employee did, in fact, occur. Mere perceptions of harassment or discrimination are not
compensable under the Act. Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred. Rather, the issue is
whether the claimant under the Act has submitted sufficient evidence to establish a factual basis
for the claim by supporting his or her allegations with probative and reliable evidence.6
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
2

Ronald J. Jablanski, 56 ECAB 616 (2005); Lillian Cutler, 28 ECAB 125, 129 (1976).

3

Id.

4

Charles D. Edwards, 55 ECAB 258 (2004).

5

Kim Nguyen, 53 ECAB 127 (2001).

6

James E. Norris, 52 ECAB 93 (2000); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d d on recon., 42 ECAB
566 (1991).

4

deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.7 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.8
ANALYSIS
The issue is whether appellant has substantiated any compensable work factors.
Administrative and personnel matters include matters involving the training and
discipline of employees9 and are not compensable unless the employee shows that management
acted unreasonably.10 Appellant alleged that he was the only person in the travel office who did
not receive training in the new computer program and, as a result, he could not keep up with his
assignments and had mental problems due to stress. The evidence reflects that appellant had
been trained and was competent in his work as a voucher examiner and had attended a four-day
training program. With regard to the new travel program implemented in October 2003, the
evidence reflects it ran in the background, invisible to the user, and had the same function, rules
and logic as the previous application. The only difference appeared to be logging in at a new
website and establishing a password. No one received formal training on the new application,
but rather were instructed to use the training portion of the program. Additionally, help was
provided by the lead on the conversion for those employees having questions or difficulty with
logging in. The record contains no showing of error or abuse by the employing establishment
with regards to either appellant’s official training in his work as a voucher examiner or in its onthe-job training of the new travel program implemented in October 2003. Thus, appellant has
not established that a compensable factor is not established in that regard.
Appellant generally claimed he was unable to keep up with his assignments because he
could not learn the new computer program. To the extent that appellant is alleging he had an
emotional reaction to his workload, he did not provide a detailed allegation or supporting
evidence.11 Therefore, appellant has not established a compensable factor of employment with
respect to this matter.
Appellant alleged that he had stress in carrying out the duties of his position as the new
computer program constituted 80 percent of his work. While there is no evidence as to the exact
percentage the new computer program was utilized in appellant’s daily work, there is no dispute
7

Dennis J. Balogh, 52 ECAB 232 (2001).

8

Id.

9

James E. Norris, supra note 6.

10

Janice I. Moore, 53 ECAB 777 (2002).

11

See Sherry L. McFall, 51 ECAB 436 (2000).

5

that it was used in his work and that he attributed his stress to performing using the new
program. Under Cutler, where the disability results from a claimant’s emotional reaction to her
regular or specially assigned work duties or to a requirement imposed by the employment, the
disability comes within coverage of the Act.12 Given that these duties were part of his regular
and specially-assigned duties, the Board finds that appellant has established a compensable
employment factor.
Appellant also alleged that he was wrongfully terminated by the employing
establishment. The record indicates appellant was removed because he: misused the government
travel card; failed to timely pay debt on the government travel card; and failed to report to work
and/or contact his supervisor. While appellant took issue with each of the reasons for his
termination, the evidence does not establish error or abuse in this administrative action.
Appellant’s supervisor explained the actions of the employing establishment and there is no
evidence of error or abuse of record before the Board.
With regard to his termination, appellant generally alleged that he was harassed at the
employing establishment.
Mere perceptions of harassment or discrimination are not
compensable under the Act.13 Unsubstantiated allegations of harassment or discrimination are
not determinative of whether such harassment or discrimination occurred. A claimant must
establish a factual basis for his or her allegations with probative and reliable evidence.14 In this
case, appellant did not provide any witness statement or independent evidence to establish his
allegations of being improperly singled out by the employing establishment for misuse of the
government card.15 He therefore failed to establish a factual basis for his claim of harassment
and retaliation by probative and reliable evidence.16 Accordingly, the record is not sufficient to
establish harassment but constitutes appellant’s perception that he was harassed. As appellant
did not establish as factual a basis for his allegation of harassment, he did not establish that
harassment and/or discrimination occurred. The evidence instead suggests that the employee’s
feelings were self-generated and thus not compensable under the Act.17
With respect to appellant’s allegation that the employing establishment terminated him as
a result of his physical limitations, there is no evidence to support this allegation. The Board
however has held that being required to work beyond one’s physical limitations could constitute
a compensable employment factor if such activity was substantiated by the record.18 The record
12

See Lillian Cutler, supra note 2. See also Tina D. Francis, 56 ECAB 180 (2004) (where the claimant alleged
that stress related to her regular supervisory duties and to specially-assigned duties associated with complaint
investigations caused her emotional condition, the Board found that she had established compensable employment
factors).
13

James E. Norris, supra note 6.

14

Id.

15

See Mary J. Summers, 55 ECAB 730 (2004).

16

Id.

17

See Gregorio E. Conde, 52 ECAB 410 (2001).

18

Robert W. Johns, 51 ECAB 137 (1999).

6

indicates that appellant worked in a light-duty position at the travel office. To the extent that the
employing establishment was aware of appellant’s physical restrictions, there is no indication in
the record to substantiate his allegation that his restrictions had changed to the extent that he
could no longer perform the requirements of his light-duty position. Appellant’s supervisor
specifically stated that the amount of physical keying remained the same after the new computer
program was installed. Therefore, appellant has not established a compensable factor of
employment with respect to this factor.
As appellant has established a compensable work factor in this case, the Office must base
its decision on an analysis of the medical evidence. The case will be remanded to the Office for
that purpose.
CONCLUSION
The Board finds that appellant has established a compensable employment factor under
Cutler. The case will be remanded to the Office to analyze the medical evidence and to
determine whether he sustained an emotional condition due to the accepted employment factor.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 2, 2007 is set aside and the case remanded to the
Office for action consistent with this decision of the Board.
Issued: September 8, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

